Per Curiam:
If the plaintiff accepted the land under the devise, it is an end to this case. The evidence tending to prove he did was most ample to submit to the jury. He retained the possession thereof for more than seven years; claimed to own it; obtained credit on the strength of his ownership; had it assessed in his name, and paid the taxes thereon. He paid to the widow of the testator a portion of her claim for which he would not have been liable otherwise than as owner, and for the residue then due she obtained a judgment against him, which he paid.
There appears to have been no substantial doubt that he claimed to own the land, until his creditors were about to seize it for the payment of his debts.
Judgment affirmed.